DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–2, 6, 8–10, 24, 26–28, 31 are rejected under 35 U.S.C. 103 as obvious over Jensen, US 2008/0034776 A1 (“Jensen”) in view of Livingstone et al., US 6,454,834 (“Livingstone”) in view of Poulsen, US 2019/0247779 A1 (“Poulsen”). 
Claims 3–4 and 29 are rejected under 35 U.S.C. 103 as obvious over Jensen in view of Livingstone, Poulsen and Westwood et al., US 2010/0266818 (“Westwood”). 
Claim 5 is rejected under 35 U.S.C. 103 as obvious over Jensen in view of Livingstone, Poulsen and Rotter, US 2004/0067732 (“Rotter”).
Claim 25 is rejected under 35 U.S.C. 103 as obvious over Jensen in view of Livingstone Poulsen, and Cho et al., US 2007/0220856 A1 (“Cho”). 
Claim 30 is rejected under 35 U.S.C. 103 as obvious over Jensen in view of Livingstone Poulsen, and Mercer et al., US 2017/0130974 A1 (“Mercer”). 
Claims 32–33 are rejected under 35 U.S.C. 103 as obvious over Jensen in view of Livingstone, Poulsen, and Haglid, US 2002/0164944 A1 (“Haglid”). 
Claims 34–35 are rejected under 35 U.S.C. 103 as obvious over Jensen in view of Livingstone Poulsen and Gliessman, US 2014/0345207 A1 (“Gliessman”). 
Regarding Claim 1:
The limitation of “fine filter” and “coarse mesh” is not defined in the disclosure. However, the disclosure teaches “debris (e.g., dust and pollen) having a size that is less than about 1 mm (± 10%) is designated herein as fine debris, while certain debris (e.g., seed pods, grass clippings) having a size that is greater than about 1 mm (± 10%) is designated herein as coarse debris.” Spec. dated Feb. 2, 2019 (“Spec.”) p. 4. It is thus understood that the fine filter is used to filter “fine debris” and coarse filter is used to filter “coarse debris.” 
The limitation of “the lower level facilitates accumulation of fine debris captured from the airflow entering the outdoor air intake of the HVAC unit” is interpreted as the lower level of the fine filter captures fine debris from the air flow entering the outdoor air intake of the HVAC unit. 
The limitation of “fine filtration material woven through the plurality of supports rods” is interpreted as a structure where a plurality of rods inserting at the pleats peaks and valleys as shown in applicant’s disclosure. Drawing dated Feb. 27, 2019 (“Drawing”) Fig. 8. 
Jensen discloses the claimed limitation of that a heating, ventilation, and/or air conditioning (HVAC) unit (Jensen’s roof top air conditioning unit 11). Jensen Fig. 2, [0038]. Jensen’s HVAC unit 10 comprises a cabinet (the case of HVAC unit 10) defining a volume (interior of HVAC unit 10) and comprises an outdoor air intake (opening 30 and 32) configured to direct an airflow from an outdoor environment (ambient air) into the volume and an exhaust outlet (the opening located on top of HVAC unit 10 covered by fan 22) configured to discharge the airflow from the cabinet 10. Id. Fig. 2, [0039]. 
Jensen also disclose the claimed limitation of that the HVAC unit 10 comprises a heat exchanger (Jensen’s condenser coils 20) positioned within the volume of the cabinet of HVAC 10 and adjacent the outdoor air intake 32, 30. Jensen Fig. 2, [0041]. The heat exchanger 20 is configured to place the airflow in a heat exchange relationship with a refrigerant (Jensen’s condenser coil comprises refrigerant) that is directed through the heat exchanger 20. Id. at Fig. 2, [0023]. Jensen also discloses the claimed limitation of a fan (Jensen’s fan 22) positioned downstream of the heat exchanger 20 relative to a direction of the airflow through the cabinet of HVAC 10. Id. at Fig. 2, [0039]. The fan 22 is configured to draw the airflow into the cabinet of HVAC 10  via the outdoor air intake 30, 32 and discharge the airflow from the cabinet of the HVAC 10 via the exhaust outlet covered by fan 22. Id. at Fig. 2, [0039]. 

    PNG
    media_image1.png
    1067
    632
    media_image1.png
    Greyscale

Jensen also discloses the claimed limitation of that a filter assembly (Jensen’s filter sections 80) of the outdoor air intake 30, 32. Jensen Fig. 3, [0044]. The filter assembly 80 defines at least a portion of an outer boundary of the cabinet of HVAC 10 and is exposed to the outdoor environment. Id. The filter assembly 80 is configured to filter the airflow directed through the outdoor air intake 30, 32. Id. at Fig. 3, [0043]. Jensen also discloses the claimed limitation of that the filter assembly 80 comprises: a first layer of a first coarse mesh (mesh 82 that does not comprise clips 86), a second layer of a second coarse mesh (mesh 82 comprising clips 86), and a fine filter (filter 80) disposed between the first layer 82 and the second layer 82. Jensen Fig. 6, [0055]. 

    PNG
    media_image2.png
    533
    503
    media_image2.png
    Greyscale

Jensen does not disclose that the fine filter 88 includes an upper level and a lower level with respect to the airflow, and wherein the lower level facilitates accumulation of fine debris captured from the airflow entering the outdoor air intake of the HVAC unit 10. Jensen also does not disclose the claimed limitation of that the fine filter 80 comprises a filter support comprising a plurality of support rods and that a fine filtration material woven through the plurality of support rods and supported by the filter support. However, Jensen discloses that it would also be possible to standardize on a variety of sizes of filters from the filter manufacturers and use them directly with additional support means and that other configurations may be used for the filter and filter frame as well. Id. at [0055]. 
Additionally, similar to Jensen, Livingstone is directed to a filter assembly for HVAC filters. Livingstone Fig. 2, col. 6. ll. 24–28. Similar to Jensen, Livingstone discloses a filter assembly (i.e., ACF filter assembly 2) configured to filter an airflow entering an air intake of a heating, ventilation, and/or air conditioning (HVAC) unit. Livingstone Fig. 2, col. 6. ll. 24–28 and col. 3, ll. 6–9. The filter assembly of Livingstone comprises a fine filter (i.e., pleated ACF fabric sheet 8) Id. at Fig. 2, Col. 6, ll. 24–27. Filter 8 is designed to filter/adsorb air-borne pollutants in the air, which means air-borne pollutants will be captured on the upper and lower level filter 8. Id. at Fig. 2, col. 1, ll. 8–11. Additionally, air filter 8 is a fine filter because it filters air-borne pollutants such as dust and pollen i.e., “fine debris.”  Spec. p. 4. Livingstone also discloses that the fine filter 8 includes an upper level (i.e., upstream pleat peak) and lower level (i.e., downstream pleat valley) with respect to the air flow. Id. at Fig. 2, col. 6, ll. 29–31. The lower level of fine filter 8 would facilitates accumulation of fine debris from the air flow because when the airflow passing through the fine filter 8, debris would accumulate in the pleat valley. 
 Additionally, Livingstone discloses that the fine filter 8 comprises a filter support (i.e., upper and lower frames 4) comprising a plurality of support rods (i.e., pleating bars 14). Id. at Fig. 2, col. 6, ll. 24–28. A fine filtration material of the fine filter 8 is woven through the plurality of support rods 14 because those pleating bars are located at the pleat tips and pleat valleys, which is similar to the structure shown in applicant’s disclosure. Drawing Fig. 8. The pleating bars provides support to the ACF sheet material because they are used to maintain the accordion shape of the ACF sheet 8. It would have been obvious to substitute Jensen’s filter assembly with Livingstone’s filter assembly 2 as simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image3.png
    535
    640
    media_image3.png
    Greyscale

However, Livingstone does not explicitly disclose a first layer of a first coarse mesh and a second layer of a second coarse mesh. Livingstone further does not disclose that the fine filter 8 is disposed between the first layer and the second layer. 
In the analogous art of air filters, Poulsen discloses an air filter apparatus 10 that comprises a pleated fine filter 40 with a first coarse mesh (i.e., scrim layers 60) and a second coarse mesh (scrim layers 60). Poulsen Fig. 5, [0040]. It would have been obvious to include the scrim layers 60 of Poulsen on both sides of Livingstone’s fine filter 8 as such structure is recognized in the air filtration art to be suitable for air filters. 

    PNG
    media_image4.png
    835
    570
    media_image4.png
    Greyscale

Regarding Claim 2:
Modified Jensen discloses that the fine filter 8 comprises a plurality of triangular valleys arranged in an accordion-like manner. Livingstone Fig. 2. Col. 5, ll. 45–50. 
Regarding Claim 3: 
Modified Jensen does not disclose that the lower level of its fine filter 8 comprises a plurality of undulating valleys.  or a plurality of trapezoidal valleys. 
In the analogous art of air filter materials, Westwood discloses an air filter media comprises a plurality of undulating valleys. Westwood Fig. 12(d), [0031].  It would have been obvious to modify Livingstone’s fine filter 8 to look like Westwood’s air filter of Fig. 12(d) because this shape is recognized in the air filtration art as being suitable for air filter pleated media. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Regarding Claim 4:
Modified Jensen does not disclose that the lower level of its fine filter 8 comprises a plurality of trapezoidal valleys. 
In the analogous art of air filter materials, Westwood discloses an air filter media comprising a plurality of trapezoidal valleys. Id. at Fig. 12(f), [0031]. It would have been obvious to modify Livingstone’s fine filter 8 to look like Westwood’s air filter of Fig. 12(f) because this shape is recognized in the air filtration art as being suitable for air filter pleated media. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Regarding Claim 5:
Modified Jensen does not disclose that the lower level of its fine filter 8 comprises a plurality of rounded, concave or convex extensions. 
In the analogous art of air filter materials, Rotter discloses a vent material 40 acting as a filter to prevent ingress by bugs or debris. Rotter Fig. 5, [0023]. It would have been obvious to modify Livingstone’s fine filter 8 to look like Rotter’s vent material 40 because this filter shape is recognized in the air filtration art as being suitable for air filter media. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B).
Regarding Claim 6: 
As discussed in claim 1, modified Jensen discloses that the second scrim layer 60 is positioned to receive the air flow after the airflow passes through the fine filter as it is downstream of fine filter 8. Poulsen Fig. 5, [0040].
Regarding Claim 8: 
Modified Jensen discloses that the filter support 14 located at the pleat valley defines at least a portion of the lower level of the fine filter because the pleating bars 14 supports the pleated structure (i.e. define pleat peaks and valleys) of fine filter 8. Livingstone Fig. 2, col. 5, ll. 58–col. 6, ll. 3.    
Regarding Claim 9:
Modified Jensen does not explicitly disclose that its fine filter 8 includes a replaceable fine filtration material or that the fine filter is configured to be removably disposed between the first layer and the second layer. However, Livingstone’s Fig. 2 shows a disassembled fine filter 8 with a plurality of supporting rods 14, it would have been obvious for one of ordinary skill in the art to disassemble Livingstone’s air filter and replace the fine filtration material when needed. 
Regarding Claim 10: 
The limitation of “the lower level facilitates accumulation of fine debris captured from the airflow entering the air intake of the HVAC unit” is interpreted as the lower level of the fine filter captures fine debris from the air flow entering the air intake of the HVAC unit. 
Jensen discloses the claimed limitation of that a rooftop unit of a heating, ventilation, and/or air conditioning (HVAC) system (Jensen’s HVAC unit 10). Jensen Fig. 2, [0038]. Jensen’s HVAC unit 10 comprises a cabinet (case of HVAC unit 10) comprises a first side (front side of HVAC unit 10) and a second side (left side or right side of HVAC unit 10). Id. at Fig. 2, [0040] and [0041]. The first side of HVAC unit 10 comprises a first outdoor air intake 32 and the second side of HVAC unit 10 comprises a second outdoor air intake 30. Id. at Fig. 2, [0040]. The first outdoor air intake 32 and the second outdoor air intake 30 are configured to direct air from an outdoor environment (ambient air) into the cabinet of HVAC unit 10. Id. The cabinet of HVAC unit 10 comprises an exhaust outlet (Jensen’s exhaust outlet covered by fan 22) configured to discharge air from the cabinet. Id. at Fig. 2, [0039].  
Jensen also discloses the claimed limitation of that a heat exchanger (Jensen’s condenser coil 20) disposed within the cabinet of HVAC 10. Jensen Fig. 2, [0039]. Jensen’s heat exchanger 20 is configured to place a refrigerant directed through the heat exchanger in a heat exchange relationship with air directed through the cabinet of HVAC 	10 and across the heat exchanger 20 (Jensen discloses that condenser coil 20 uses refrigerant). Id. at Fig. 2, [0023]. Jensen’s HVAC unit 10 comprises the claimed limitation of a fan (fan 22) positioned downstream of the first outdoor air intake 32 and the second outdoor air intake 30 relative to flow air through the cabinet of HVAC 10. Id. at Fig. 2, [0040]. Jensen’s fan 22 is configured to draw air into the cabinet of  HVAC 10 via the first outdoor air intake 30 and the second outdoor intake 32 and discharge air from the cabinet of HVAC 10 via the exhaust outlet covered by fan 22. Id. at Fig. 2, [0039]. Jensen also discloses the claimed limitation of that a first filter assembly (Jensen’s filter element 80 that covers front side of HVAC 10) configured to filter a first flow of air directed into the cabinet of HVAC 10 through the first outdoor air intake 32. Id. at Fig. 2, [0040]. Jensen discloses a second filter assembly (Jensen’s filter element 80 that covers left or right side of HVAC 10) configured to filter a second flow of air directed into the cabinet through the second outdoor air intake 30. Id. The first filter assembly 80 defines at least a portion of the first side of the cabinet of HVAC 10 and is exposed to the outdoor environment as shown in Fig. 3. Id. at Fig. 3. The second filter assembly 80 defines at least a portion of the second side of the cabinet of HVAC 10 and is exposed to the outdoor environment. Id. The first filter assembly 80 and the second filter assembly 80 each comprises a coarse filter (mesh 82) comprising a first plurality of openings (mesh openings of mesh 82), and a fine filter (filter element 80 made of fiberglass) comprising a filtration material. Id. at Fig. 6, [0043]. 

    PNG
    media_image1.png
    1067
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    533
    503
    media_image2.png
    Greyscale

Jensen does not disclose the claimed limitation of that filter element 80 is a fine filtration material. Jensen does not disclose the claimed limitation of that the fine filter 80 includes an upper level and a lower level with respect to a flow direction of  air into the cabinet, and wherein the lower level comprises a plurality of valleys extending in the flow direction of air into the cabinet, and the plurality of valleys facilitates accumulation of fine debris captured by the fine filter from air directed across the fine filter and into the cabinet, wherein the coarse filter and the fine filtration material have different configurations. However, Jensen discloses that it would also be possible to standardize on a variety of sizes of filters from the filter manufacturers and use them directly with additional support means and that other configurations may be used for the filter and filter frame as well. Id. at [0055]. 
Additionally, similar to Jensen, Livingstone is directed to a filter assembly for HVAC filters. Livingstone Fig. 2, col. 6. ll. 24–28. Similar to Jensen, Livingstone discloses a filter assembly (i.e., ACF filter assembly 2) configured to filter an airflow entering an air intake of a heating, ventilation, and/or air conditioning (HVAC) unit. Livingstone Fig. 2, col. 6. ll. 24–28 and col. 3, ll. 6–9. The filter assembly of Livingstone comprises a fine filter (i.e., pleated ACF fabric sheet 8) Id. at Fig. 2, Col. 6, ll. 24–27. Filter 8 is designed to filter/adsorb air-borne pollutants in the air, which means air-borne pollutants will be captured on the upper and lower level filter 8. Id. at Fig. 2, col. 1, ll. 8–11. Additionally, air filter 8 is a fine filter because it filters air-borne pollutants such as dust and pollen i.e., “fine debris.”  Spec. p. 4. Livingstone also discloses that the fine filter 8 includes an upper level (i.e., upstream pleat peak) and lower level (i.e., downstream pleat valley) with respect to the air flow. Id. at Fig. 2, col. 6, ll. 29–31. The lower level of fine filter 8 would facilitates accumulation of fine debris from the air flow because when the airflow passing through the fine filter 8, debris would accumulate in the pleat valley. It would have been obvious to substitute Jensen’s filter assembly with Livingstone’s filter assembly 2 as simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image3.png
    535
    640
    media_image3.png
    Greyscale

However, Livingstone does not explicitly disclose a first layer of a first coarse mesh and a second layer of a second coarse mesh. Livingstone further does not disclose that the fine filter 8 is disposed between the first layer and the second layer. 
In the analogous art of air filters, Poulsen discloses an air filter apparatus 10 that comprises a pleated fine filter 40 with a first coarse mesh (i.e., scrim layers 60) and a second coarse mesh (scrim layers 60). Poulsen Fig. 5, [0040]. It would have been obvious to include the scrim layers 60 of Poulsen on both sides of Livingstone’s fine filter 8 as such structure is recognized in the air filtration art to be suitable for air filters. 

    PNG
    media_image4.png
    835
    570
    media_image4.png
    Greyscale

With these modifications, modified Jensen’s coarse filter (Poulsen’s scrim layers 60) and the fine filtration material (Livingstone’s fine filter 8) would have different configurations in the sense that the fine filtration material is pleat shaped and the coarse filter is planer shaped. Poulsen Fig. 5 and Livingstone Fig. 2. 
Regarding Claim 24: 
Modified Jensen discloses the claimed limitation of that the rooftop unit of claim 10, wherein the coarse filter (Poulsen’s downstream scrim 60) is a first coarse filter, and the first filter assembly 80 and the second filter assembly 80 of Jensen each comprises a second coarse filter (Poulsen’s upstream scrim 60) comprising a second plurality of openings (mesh opening of scrim 60). Poulsen Fig. 5. Modified Jensen discloses that claimed limitation of that the fine filter (Livingstone’s filter 2) is disposed between the first coarse filter (Poulsen’s downstream scrim 60) and the second coarse filter (Poulsen’s upstream scrim 60). Poulsen Fig. 5) The fine filter (Livingstone’s filter 2) comprises a filter support (i.e., upper and lower frames 4) comprising a plurality of support rods (i.e., pleating bars 14) configured to support the fine filtration material of the fine filter 8. Livingstone Fig. 2, col. 6, ll. 24–28.  The fine filtration material 8 is configured to be removably loaded onto the plurality of support rods 14 of the filter support 4. While modified Jensen does not explicitly disclose that its fine filter 8 is configured to be removably loaded onto the plurality of support rods 14, Livingstone’s Fig. 2 shows a disassembled fine filter 8 with a plurality of supporting rods 14, it would have been obvious for one of ordinary skill in the art to understand that its fine filter 8 is configured to be removably loaded onto the plurality of support rods 14.  
Regarding claim 25:
Modified Jensen does not disclose that the first coarse filter plate 60, the second coarse filter plate 60 or a combination thereof, includes extensions that correspond to the lower level of the filter 8. However, Poulsen discloses that its scrim layer 60 may be a variety of constructions, materials, quantities, shapes, and sizes. 
Additionally, in the analogous art of air filters, Cho discloses a filter (i.e., metal fiber mat 1’) disposed between a first coarse filter plate 2 and a second coarse filter plate 2’. Cho Fig. 1, [0050]. Cho also discloses an alternative embodiment where the first and second filter plate 2 and 2’ comprises extensions (i.e., pleat tips and valleys) corresponds to the lower level (i.e., downstream) of the filter 10. Cho Fig. 9, [0081]. It would have been obvious to further modify Poulsen’s scrim to look like support 2 and 2’ in Cho’s Fig. 9 because such configuration is known in the air filtration art as being suitable for supporting and reinforcing fine filter materials. 
Regarding Claim 26:
Modified Jensen discloses that the plurality of support rods 14 is configured to define the lower level (downstream pleats and valleys) of the fine filter 8. Livingstone Fig. 2, col. 5, ll. 58–col. 6, ll. 3.    
Regarding Claim 27:
Modified Jensen discloses that the first coarse filter plate 60 of Poulsen is made of expanded metal. Poulsen Fig. 5, [0038]. Modified Jensen also discloses the fine filter 8 of Livingstone is made of fiber (i.e., activated carbon fiber). Livingstone Fig. 2, Abstract. 
Regarding Claim 28:
Modified Jensen discloses the claimed limitation of that the rooftop unit of claim 24, wherein the second coarse filter 60 is disposed upstream of the fine filter with respect to the flow direction of air into the cabinet, and the first coarse filter 60 is disposed downstream of the fine filter with respect to the flow direction of air into the cabinet of HVAC 10 to enable removal and replacement of the fine filter 8 of Livingstone. While modified Jensen does not explicitly disclose that coarse filter 60 is removably disposed with its fine filter 8, Livingstone’s Fig. 2 shows a disassembled fine filter 8 with a plurality of supporting rods 14, it would have been obvious for one of ordinary skill in the art to disassemble Livingstone’s air filter and replace the fine filtration material when needed. 
Regarding Claim 29:
Modified Jensen does not disclose that the plurality of valleys of filter 8 comprises a plurality of undulating valleys. 
In the analogous art of air filter materials, Westwood discloses an air filter media comprises a plurality of undulating valleys. Westwood Fig. 12(d), [0031].  Westwood also discloses an air filter media comprising a plurality of trapezoidal valleys. Id. at Fig. 12(f), [0031]. It would have been obvious to modify Livingstone’s fine filter 8 to look like Westwood’s air filter of Figs. 12(d) or 12(f) because both shapes are recognized in the air filtration art as being suitable for air filter pleated media. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B).
Regarding claim 30:
Modified Jensen does not disclose the claimed limitation of that the HVAC unit of claim 1, wherein the heat exchanger 20 is a microchannel heat exchanger.
Similar to Jensen, Mercer is directed to an rooftop HVAC unit (Mercer’s outdoor coil unit 20). Mercer Fig. 2, [0041]. Similar to Jensen, Mercer discloses a similar configuration, where the air flows into a V-shaped heat exchanger 24 from a side of the HVAC unit 20 and exits via exhaust fan 30 located on the top of the HVAC unit 20. Additionally, Mercer discloses that its heat exchanger coil is a microchannel heat exchanger coil. Id. at Fig. 2, [0014]. It would have been obvious for Jensen’s heat exchanger 20 to be a microchannel heat exchanger as disclosed by Mercer because such design is known in the art. 
Regarding claim 31:
Modified Jensen discloses the claimed limitation of that the HVAC unit of claim 1, wherein the first layer of Poulsen’s upstream scrim 60 is an outer layer of the filter assembly and is exposed to the outdoor environment. Jensen Fig. 3. The second layer of Poulsen’s downstream scrim 60 is an inner layer of the filter assembly and is exposed to the volume. Id. at Fig. 3. The first layer 60 is removably coupled to the outdoor air intake 30, 32 and the fine filtration material 8 is removably coupled to the filter support 14 because Livingstone’s Fig. 2 shows a disassembled fine filter 8 with a plurality of supporting rods 14, it would have been obvious for one of ordinary skill in the art to disassemble Livingstone’s air filter and replace the fine filtration material when needed.
Regarding claim 32:
Modified Jensen discloses the claimed limitation of that the rooftop unit of claim 10, comprising a control panel (Jensen’s mister controller 110). Jensen Fig. 8, [0057]. Modified Jensen discloses the claimed limitation of that a water spray jet (Jensen’s mister nozzle 96) communicatively coupled to the control panel 110. The control panel 110 is configured to send a control signal to activate the water spray jet 96. 
Modified Jensen does not disclose the claimed limitation of that a temperature sensor communicatively coupled to the control panel 110 and configured to measure a temperature of air in the outdoor environment. Modified Jensen does not disclose that the operation of controller is based on a determination that the temperature of air in the outdoor environment exceeds a predetermined temperature threshold value. 
Similar to Jensen, Haglid is directed to a rooftop HVAC system (Haglid’s ventilating system 10). Haglid Fig. 1, [0047]. Similar to Jensen, Haglid discloses a configuration comprising a cabinet (case of Haglid’s ventilating system 10), a heat exchanger 16 adjacent the outdoor air intake covered by louver 72, a fan 28, and a filter assembly 82. Haglid Fig. 1, [0046], [0049], [0085], [0093] and [0103]. Additionally, Haglid also discloses a temperature sensor (Haglid’s temperature sensor 86) senses the outside air temperature and provides a corresponding signal, which was send to the microprocessor, and the microprocessor controls start and stop the water spray nozzle 94. Id. at Fig. 1, [0057], and [0110]. Haglid discloses that outdoor air temperature is preferred to be used as a factor, because it is difficult to assess the heating/cooling needs of an entire space by measuring a temperature at a single location in that space. Id. at Fig. 1, [0211]. It would have been obvious for Jensen to comprises Haglid’s outdoor temperature sensor and use that as a controlling factor to control Jensen’s mister spray nozzle 96 to reduce temperature because Haglid discloses a outdoor air temperature sensor is more accurate as disclosed above. 
Regarding claim 33:
Modified Jensen discloses the claimed limitation of that the rooftop unit of claim 32, wherein the water spray jet 96 is configured to discharge a spray of water across the first filter assembly indicated via arrow 32. Jensen Figs. 2 and 4, [0048]. 
Modified Jensen does not disclose the claimed limitation of that the water spray is arranged upstream of the first filter assembly relative to the flow direction of air into the cabinet of HVAC 10. 
However, Haglid discloses its water spray 94 is disposed upstream of a filter assembly 82 relative to a flow direction of air indicated by arrow 50. It would have been obvious for Jensen’s water spray generated by jet 96 to be located upstream of its first filter assembly 80 relative to a flow direction of air into cabinet of Jensen’s HVAC 10 because such arrangement are known in the art. 
Regarding claim 34:
Modified Jensen discloses the claimed limitation of that the rooftop unit of claim 10, comprising a control panel (Jensen’s mist controller 110), a pressure sensor (Jensen’s pressure differential sensor) configured to measure a pressure of the first flow of air (a pressure drop across the filter 80). Jensen Fig. 2, [0045]. Jensen also discloses a water spray jet (Jensen’s mister nozzles 96) communicatively coupled to the control panel 110. Id. at Fig. 4, [0057]. The control panel is configured to send a control signal to activate the water spray jet. Id. Jensen also discloses that its pressure differential sensor is used to indicate how dirty the filter section 80 is and send a remote indicating the need for maintenance. Id. at [0045]. 
However, Jensen does not disclose the claimed limitation of that the pressure differential sensor is communicatively coupled to the control panel. Jensen also does not disclose the claimed limitation of that the control panel 110 is configured to send a control signal in response to a determination that a pressure drop across the first filter assembly exceeds a predetermined pressure threshold value.
Similar to Jensen, Gliessman is directed to a building air conditioning system. Gliessman Fig. 1, [0032]. Gliessman discloses that its system comprises air inlet 106, with air cooling means (heat exchanger), fan, which is similar to Jensen’s HVAC system. Additionally, Gliessman discloses that its system also comprises a spraying mechanism 495 that are in connection with the filters, such as spray nozzles situated above the filters, which is also similar to Jensen’s mister nozzle 96, which is arranged above its filter 80. Gliessman Fig. 5, [0051] and Jensen Fig. 4, [0048]. Furthermore, Gliessman discloses that its spray nozzle system are implemented to remove dirt and debris by spraying water on the filters and/or used as an cooling mechanism. Gliessman Fig. 5, [0051]. It would have been obvious for Jensen’s mister spray 96 to serve as a filter cleaning device in addition to a cooling mechanism because Gliessman discloses that such design is suitable to perform both functions simultaneously. With this modification, when Jensen’s pressure differential sensor send a signal indicating that the filter 80 is dirty, Jensen’s spray mister 96 could be activated to wash the debris off the filter as disclosed by Gliessman.
Regarding claim 34:
Modified Jensen discloses the claimed limitation of that the rooftop unit of claim 34, wherein the water spray jet 96 is configured to discharge a spray of water across the first filter assembly of 80 indicated by arrow 32. Jensen Figs. 2 and 4, [0048]. 
Response to Arguments
Claim Rejections - 35 USC § 103
Regarding claim 1, the applicant amends the instant claim to recite a further limitation f that “a heat exchanger positioned within the volume of the cabinet and adjacent the outdoor air intake…. a refrigerant directed through the heat exchanger….” The applicant then argues that  Condie fails to discloses the amended limitation. Applicant Rem. dated Aug. 04, 2022 (“Applicant Rem.”) p. 10. 
It is noted here that the current claim 1 is rejected in view of Jensen. Therefore, applicant’s argument regarding Condie is moot. 
Regarding claim 10, the applicant argues that Dunnavant fails to disclose each and every limitation of claim 10, because Dunnavant is directed to a data center. Applicant Rem. p. 13. 
It is noted here that the current claim 10 is rejected in view of Jensen. Therefore, applicant’s argument regarding Dunnavant is moot. 
New Claim Rejections 
News claims 30–35 are rejected. Please refer to details above. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776